The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 15, 2014

                                      No. 04-14-00214-CR

                                         Jose MOORE,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR6257
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, No. PD-07-02-13, 2014
WL 2865901, at *3 (Tex. Crim. App. June 25, 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.). The State has filed a letter waiving its right to file an appellee’s brief
unless the appellant files a pro se brief.

        If the appellant desires to file a pro se brief, he must do so within thirty days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the
State may file a responsive brief no later than thirty days after the date the appellant’s pro se
brief is filed in this court. It is further ORDERED that the motion to withdraw, filed by
appellant’s counsel, is HELD IN ABEYANCE pending further order of the court.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court